[Cite as Holton v. Warren Correctional Inst., 2009-Ohio-7154.]

                                      Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




JEFF T. HOLTON

       Plaintiff

       v.

WARREN CORRECTIONAL INSTITUTION

       Defendant

        Case No. 2008-09511-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Jeff T. Holt, an inmate formerly incarcerated at defendant,
Warren Correctional Institution (WCI), alleged several items of his personal property
were lost while under the custody and control of WCI staff on or after October 16, 2006.
Plaintiff filed this action seeking to recover the replacement cost of his missing property
items. Payment of the filing fee was waived.
        {¶ 2} 2)       Defendant filed an investigation report admitting liability for plaintiff’s
loss and asserting damages should be set at $300.00.
        {¶ 3} 3)       Plaintiff filed a response expressing his agreement with defendant’s
proposed damage amount of $300.00.
                                       CONCLUSIONS OF LAW
        {¶ 4} 1)       Negligence on the part of defendant has been shown in respect to all
property claimed. Baisden v. Southern Ohio Correctional Facility (1977), 76-0617-AD.
Defendant is liable to plaintiff in the amount of $300.00 for property loss.
                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




JEFF T. HOLTON

      Plaintiff

      v.

WARREN CORRECTIONAL INSTITUTION

      Defendant

      Case No. 2008-09511-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF ADMINISTRATIVE
DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $300.00. Court costs are assessed against defendant.




                                               DANIEL R. BORCHERT
                                               Deputy Clerk

Entry cc:

Jeff T. Holton, #418-333                       Gregory C. Trout, Chief Counsel
P.O. Box 45699                                 Department of Rehabilitation
Lucasville, Ohio 45699-0001                    and Correction
                                               770 West Broad Street
                                               Columbus, Ohio 43222
RDK/laa
11/3
Filed 11/17/09
Sent to S.C. reporter 3/5/10